This is an appeal by the people of the state of California from a judgment in favor of defendants on a demurrer to an information which charged defendants with the violation of an order of the Railroad Commission of this state.
[1] The facts are identical with those recited in the case ofPeople v. Hadley, ante, p. 370 [226 P. 836], and relying upon that case as an authority herein, it is ordered that the judgment be and the same is affirmed.
Conrey, P. J., and Curtis, J., concurred.
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on May 26, 1924. *Page 797